IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID BURK,                                 :   No. 28 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
,                                           :   from the Order of the
                                            :   Commonwealth Court
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (SCHOOL DISTRICT OF                   :
PHILADELPHIA),                              :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.